Order entered April 12, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-11-01647-CV

    CHRISTOPHER UTZ, UTZ ENVIRONMENTAL SERVICES, ET AL, Appellant

                                             V.

                               MCKENZIE, DUFFY, Appellee

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-11-08418

                                         ORDER
      After considering the merits of appellants’ March 15, 2013 motion for reconsideration en

banc, the motion is DENIED.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE